United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2307
                                   ___________

Jeremiah J. Kerby,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
United States of America,               *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: October 9, 2009
                                Filed: October 21, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jeremiah J. Kerby appeals the district court’s1 denial of his 28 U.S.C. § 2255
motion. Having carefully reviewed the matter, we conclude Kerby’s § 2255 motion
is untimely and equitable tolling is not warranted. Thus, we summarily affirm. See
8th Cir. R. 47B.




      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.